ADVISORY ACTION
Applicant has filed arguments and/or amended claims on 10-17-2021.
Applicant Arguments
Applicant argues that the Netto rejection under 35 USC § 103 fail to disclose, describe, or otherwise suggest the claim limitation of generating instructions for disassembly of the object into one or more components and guiding the operator through the recycling process. Applicant notes that Netto describes cleaning and preparing items but there is no disclosure indicating instructions to disassemble into one or more components. 
Response to Arguments
The Examiner, after reviewing the amended claims and arguments, determines the claims have not been placed in condition for allowance.
The identified argument has been considered but not persuasive. With reference to para. [0018] in Netto, the Examiner notes the distinction pointed out that cleaning of a recyclable item does not invoke separation of components. However, within that paragraph, Netto teaches a coarse-grained and a fine grained step. The course-grained step includes identifying the recycle category for a simple item made of a single recyclable material, however, the fine-grained step can be used to identify additional characteristics of the item; for example, the item can include components from two different recycle categories and require separation into its components. The disclosure further provides an example citing paper and plastic as component materials. Separation into material components are required to put the item into a proper recyclable state. Therefore, later in the disclosure, when the system gives instructions for how to properly recycle the item, it as inferred that this includes instructions for separating the item into its material components (See interview summary for further details).
/NICOLAS JAMES BOYAJIAN/Examiner, Art Unit 2664